 CASCIO'S FOOD MART19Ben V.Cascio,d/b/a Cascio's Food MartandRetailStoreEmployees Local Union No. 782. Case17-CA-4757May 22, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSKENNEDY AND PENELLOAugust 31,and Respondent's answer is dated September 8.The issues are whether Respondent,Cascio's Food Mart,2herein calledthe Employer, (1) unlawfully interfered withthe rights of its employees in violation of Section 8(a)(1) ofthe National Labor RelationsAct and (2) discharged DixieNicelyon June 30 in violation of Section 8(a)(3),of thatAct.3Upon the entire record,including my observation of thewitnesses,and after due consideration of the brief filed bythe Employer,Imake the following:On December 8, 1971, Trial Examiner ArnoldOrdman issued the attached Decision in this pro-ceeding. Thereafter, both the General Counsel andtheRespondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith.The Trial Examiner has discredited all the evidenceoffered by the General Counsel that Respondent hadthreatened to impose arduous working conditions orhad threatened layoff or reduction of hours becauseof the filing of a grievance by Nicely. The TrialExaminer, however, found that the Respondent didviolate Section 8(a)(1) when it asked Nicely if shehad instituted a union grievance against the Respon-den, and why she had done so.We find that this inquiry, standing alone, did notrise to the level of an 8(a)(1) violation. However,even assuming that this single, isolated incident mayhave constituted a technical violation, we do notbelieve that in the circumstances of this case theissuance of a Board order would be warranted orwould effectuate the policies of the National LaborRelationsAct.Accordingly,we shall dismiss thecomplaint in its entirety.ORDERPursuantto Section 10(k) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard ordersthat the complaint herein be,and it herebyis,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN,Trial Examiner:This case was tried inKansasCity,Missouri,on October13, 1971.1The chargewas filed by the Union on July8, complaint issued onFINDINGS AND CONCLUSIONSI.JURISDICTIONThe Employer,a sole proprietorship in Independence,Missouri,is a retail store doing more than$500,000 worthof business a year,and annually purchases more than$50,000 worth of goods and merchandise directly fromenterprises located outsideMissouri. The Employer ad-nuts, and I find, that it is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.The Employer also admits,and I find,that the Union,named in the caption,isa labor organization within themeaning of Section 2(5) of the Act.11.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Employerhas a total complement of about 89employees. During the periodrelevant here, the Employerhad acollective-bargaining agreementwith the Unioncovering the storeemployeesother than those in the meatdepartment who are representedby a different labororganization.Ben V. Cascio isthe owner and manager ofthe Employerand is the individual alleged in the complaintto have engagedin the unfair labor practices there alleged.Dixie Alice Nicely, alsocalled DixieNicely,a member oftheUnion who workedas a checker and was covered bythecollective-bargainingagreement, is the employeealleged to have beendiscriminatorily discharged and tohave been the victim of other unfair labor practices.1All dates herein are in 1971 unless otherwise stated2The complaint in this proceeding was amended at the hearing to showthe name of the Respondent as it appears herein3At the opening of the hearing the Employer moved to dismiss theportion of the complaint alleging the discriminatory discharge of Nicely onthe ground that the collective-bargaining agreement contained a grievance-arbitration procedure under which the validity of the discharge could bedeterminedCitingCollyerInsulated Wire,192 NLRB No 150(1971), and aspeech by Chairman Miller reported at 78 LRRM 28 (1971),the Employerurged that the Board should defer to the arbitral process here The speech,of course, has no value as a legal precedent and, in any event, merelyexplicatestheCollyerdecisionAnalysis of that decision, in the light of thedisposition of the entire case, does provide a basis for a plausible argumentto support,not a dismissal,but a deferral of Board proceedings pendingarbitral action However, the expressed rationale for the Board's determina-tion to defer to the arbitral process inCollyerwas much tighter than thedisposition of the entire case would suggest The rationale was predicatedon the circumstancethatCollyerturned in substantial part on a tightquestion of interpretation of contractual language and its meaning, which is"the very stuff of labor arbitration." That is not the situation in the instantcase where the simple issue as presented in the pleadings is whether adischarge occurred and, if so, whether it was for discriminatory reasons inviolation of the Act Accordingly,the motion to dismiss the allegation of an8(a)(3) violation in the discharge of Nicely was denied197 NLRB No. 6 20DECISIONSOF NATIONALLABOR RELATIONS BOARDThe complaint is laudably precise. It alleges, in sub-stance, that the Employer, acting by and through BenCascio, interrogated an employee on June 24 concerningher union and other protected concerted activities bytelephone at the employee's home; threatened an employeeon June 24 by telephone at her home that the store wouldbe sold because of the employees' activities; threatened anemployee on June 24 by telephone at her home with morearduous working conditions because of the employees'activities;promised an employee on June 30 to refrainfrom discharging her if she would refrain from engaging inprotected activity; and on June 24 and June 30, threatenedan employee with discharge for continuing to engage insuch activity.Finally, the complaint alleges that theEmployer, acting by and through Ben Cascio, discrimina-torily discharged Dixie Nicely on June 30 and refused toreinstate her until July 2.The thrust of the complaint's allegations has to do withCascio's conduct on June 24 and June 30. The evidencerelating to that conduct is set forth below.B.The Conduct on June 24The sequence of events material here really began inMay 1971.On May 22, the Employer posted a notice to theemployees that beginning May 24 the workday would becut from 8 hours to 7. This reduced the workweek from 40hours to 35 hours and the Employer made an accommoda-tion by opening the store 1 hour later and closing it 1 hourearlier.The employees were quite naturally perturbed by this cutin their working hours and discussed it extensively. On theevening of May 26, at a union meeting, employee DixieNicely and several of her female coworkers talked withHarry Hess, secretary-treasurer of the Union, to considerpossible action.4 Hess furnished the women with a uniongrievance form which he had prepared and urged them tosign the grievance. However, the women stated that theydid not want to sign the grievance until they talked to thefull-time male stockers who were also affected by the cut inhours.When the stockers refused to join in signing agrievance, the women refused to sign. However, theyassured Nicely that they were behind her 100 percent, ifshe went ahead and filed a gnevance.5No further action was taken in regard to filing agrievance until June 24. Early that afternoon Nicely calledHess on the telephone and asked what could be done aboutthe cut in hours. She complained further that some of thegirls had received vacation pay which did not include anincrease to which they were entitled. After some discussionduring which Nicely assured Hess that the other girls werebehind her 100 percent, a decision was made that theUnion would file a grievance on behalf of the employees.4Nicely testified that the employees with her at the talk with Hess wereLoisLatz,LillieMae Sutton,Marlene Decavelle, and Ruth AndersonSEmployee Marlene Decavelle, a witness for the Employer, denied ondirect examination that she ever told Nicely that she supported thegrievance or would back Nicely 100 percent, if Nicely filed the gnevance.On cross-examination,however,Decavelle substantially qualified thattestimony by admitting that she fully backed Nicely's effort "in getting our40 hours back"Ifind that Decavelle,like the other women,did assureNicely of her support and backing6Nicely and Hess fix the date of these calls as June 24 Bledsoe fixed theImmediately after the phone call, Hess dictated thegrievance letter charging the Employer with violations ofthe collective-bargainingagreementin cutting work hoursand in making inadequate vacation payments. The letterfurther stated that the grievance was being filed "on behalfof Lois Latz, Bonnie DeWinter, Lillie Sutton, MarleneDecavelle, Dixie Nicely and all other employees who werefull-time on and prior to May 24, 1971." The names listedwere given to Hess by Nicely when he asked fornames offull-time checkers. The grievance letter was dated June 24and mailed at 4 o'clock that afternoon to the Employer.Copies were also mailed to the employees named in thegrievance.Earlier that morning and before her telephone call toHess, Nicely had talked to Lillie Mae Sutton and Lois Latzabout filing the grievance. Lillie Mae Sutton later that daycalled Jerry Bledsoe, the Employer's assistant manager,and told him that a grievance had been filed using hername, that she had nothing to do with it, and that she hadnot authorized the use of her name. Bledsoe relayed thisinformation to Ben Cascio. Cascio, who was apparentlyalso informed that Dixie Nicely was the moving forcebehind the grievance, called Dixie Nicely at her home tofind out what the story was and why she was filing agrievance. This call took place a few hours after Nicely hadfinished talking to Hess aboutfiling! the, grievance .6According to Nicely, the conversation was as follows:Cascio identified himself and then said, "I want to knowone thing. Did you call the union on me?" When Nicelyadmitted that she had, Cascio commented, "Well, if you'redissatisfiedwith your job, why don't you quit?" Nicelyreplied that she did not want to quit and complained that"I don't think you done us full-time girls quite right bycutting our hours without cutting the part-time help outfirst."Cascio retorted that he had cut everybody's hours,that the raise which the Union had negotiated was costinghim over $800 a week, that he could not stand it, and thatNicely was the only one yelling about the cutting of hours.When Nicely responded that others were dissatisfied also,Cascio said five different employees had told him thatNicely was the only employee protesting.? Nicely recalledthat Cascio also talked about selling the store and leavingallthe employees without jobs, that Cascio asked herwhether she would be satisfied with her old hours at herold rate of pay and suggested, when Nicely refused tocommit herself, that Nicely was looking out only forherself.Cascio's closing remark, according to Nicely, was"Well,Dixie, I just called to let you know that I didn'tappreciate your turning me in to theunion."Cascio's version of the conversation was somewhatdifferent.He confirmed that he asked Nicely whether shefiled a grievance and why, and that Nicely replied it wasbecause of the cut in hours. Cascio confirmed also that hedate of his call from Suttonas June 25 Casciowas quite uncertain about theprecise date, but testifiedpositivelythat it was a few days before he receivedthe gnevancewhichHess had sent by registered mail. From the total patternof theevents setforth in the record,Iam satisfied that the telephone callshere describedwere made on June 24.r I believe Nicelywas confused in recalling thatCasciotold her in thisconversation that five different employees reported to him thatNicely wasthe only employeeprotestingAt the time of this conversation,Cascio knewonly of employeeSutton's position Later,he did speak to some of the otheremployeesinvolved. CASCIO'S FOOD MARThad spoken of his cost increase of $831 per week becauseof the pay raise and that he either had to sell the store orget the wages down because, the profits were very low. Inreply to Cascio's question as to why Nicely was filing thegrievance and "involving these girls," Nicely said, accord-ing to Cascio, "it was all their idea." Cascio denied sayingto Nicely, "Did you call the union on me?" He also deniedsaying that if Nicely did not like her job, why didn't shequit.He acknowledged that he had spoken of selling thestore, but said this remark was made in the context thatinability to make a profit because of the pay raise couldrequire a sale of the store. Finally, he denied saying toNicely that he did not appreciate her turning him in to theUnion.As already noted, the complaint alleges that Cascio inthe course of this conversation of June 24 violated Section8(a)(1) of the Act by interrogating Nicely concerning herunion and other protected concerted activity, by threaten-ing her with discharge and other economic reprisals if shecontinued to engage in such activities, and further bythreatening to sell the store or to impose more arduousworking conditions because of these same activities.It is uncontroverted that Cascio intended to, and did,inquire of Nicely not only whether she had instituted aunion grievance against the Employer, but also why shehad done so. Such inquiries cannot be exonerated on theground that Cascio was seeking to identify and resolve thegrievance which, incidentally, he had admittedly not evenyet received.Moreover, resolution of the grievance, whichCascio was admittedly seeking, was a matter to be taken upwith the Union as the designated representative of theemployees and not with Nicely or any of her fellowemployees. In these circumstances, I find that Cascio'squestioning of Nicely concerning her institution of theunion grievance and the reasons therefor was coerciveinterrogationconcerning a protected activity and aviolation of Section 8(a)(1) of the Act.Henry ColderCompany,163 NLRB 105, 125-128 (1967), affirmed in thisrespect, 416 F.2d 750 (C.A. 7, 1969).Ifind inadequate support in the record to warrant afinding that Cascio in the telephone conversation of June24 threatened Nicely with discharge or other economicreprisals or threatened to sell the store or impose morearduous working conditions because of Nicely's union orotherprotected concerted activities.Counsel for theGeneralCounsel did not explicate, except by briefreference in his opening statement at the hearing, theevidence upon which he relies in that regard. That briefreference was to Cascio's alleged comment that if Nicelywere not satisfied with herjob, why didn't she quit. Casciodeniedmaking this remark, but even assuming it wasmade, I would not regard it in the total context of theconversation as a threat of discharge. Similarly, Cascio'scomment about selling the store is flimsy foundation for afinding of a threat. Nicely could not recall in whatconnection the comment was made. Cascio testifiedpositively that he made the comment in connection withthe discussion of his possible options to meet the increasedcosts arising out of the pay raise.BAs already noted, Latz, Decavelle, and Sutton, together with Nicely,had met with Hess on May 24 to discuss the cut in hours Nicely testified21The evidence in support of the allegation that Casciothreatened to impose more arduous working conditionsrestspresumably on his alleged inquiry of Nicely as towhether she would be satisfied with her old hours at herold rate of pay. Nicely had difficulty in recalling thestatement at all, and Cascio denied that he made it. Hereagain I find difficulty in construing the alleged statement,even if it was made, as a threat.C.TheEventsof June 30The day following the June 24 telephone conversationbetween Cascio and Nicely, Cascio talked separately toLoisLatz, Bonnie DeWinters, and Marlene Decavelle.Each of these employees disclaimed any involvement in thegrievance.8Several days later, on June 30 about 9 a.m., Cascio calledNicely from her checkout stand to his office in back of thestore admittedly to find out more about the grievance andhow it could be resolved. By this time, Cascio had receivedthe grievance letter from the Union. Cascio was also, as hetestified, "very mad" as a result of the information he hadreceived from Sutton, Latz, DeWinters, and Decavelledisclaiming invovvment in the grievance in which theirnames were listed.According to Cascio, he said to Nicely, "Dixie, I'm verydispleased with the way you're using these girls' names,and you're lying to me. All these girls, I've talked to eachone of them, and they don't want to have anything to dowith the filing of this grievance." When Nicely responded,"Well, it was all their idea," Cascio took issue, saying hehad talked to all of them. Cascio testified that Nicely thensaid, "Well, if they're not going to do anything, then Iwon't do anything," at which point Cascio suggested that ifthat was the situation she ought to telephone Hess. Afterseveral futile efforts to reach Hess on the telephone, Nicelyleftword at the union office to have Hess call her back atthe store and returned to her work station.Nicely also testified to this conversation. Her testimonywas that Cascio opened the conversation by raising thegrievance issue and told Nicely that all four girls deniedhaving anything to do with the grievance. Nicely repliedthat the other girls named in the grievance (presumably notincludingDeWinter) had gone with her to talk to Hessabout the cut in hours. Cascio then said, according toNicely, "Well, we had a meeting last night, and we decidedto let you go." Commenting that Nicely was a "trouble-maker," Cascio then added "If you get on the phone overthere and call the union office and talk to Mr. Hess, havehim call the grievance off, you can go back to work now."Nicely agreed that there were several futile telephone callsand that she left word at the union office for Hess to callher back.Cascio denied saying that there was a meeting at which itwas decided to let Nicely go or that she was a troublemak-er.He further denied offering to keep Nicely on thejob, ifshe succeeded in getting the grievance dropped. Casciothat she had never had any discussionwithDeWinters in this regard. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso denied that he had ever discharged Nicely or told herthat she should not file grievances.9Further events on June 30 and on the following daythrow some light on the mattersin issue.When Hess didnot return the telephone call, Nicely called him during herlunchbreak, told him that the other girls "were not behind[her], that she was in this thing alone, and dust threw mylife away, what could I do." She also told Hess that Casciosaid she was fired, if she did not drop the grievance.10 HessadvisedNicely not to drop the grievance and Nicelyresponded that she "would like to think this over." Nothingmore was said that day.On the following day, July 1 about 8 a.m., Nicely calledJerry Bledsoe, the Employer's assistant manager, told himthat Cascio had said she was fired unless she dropped thegrievance, and stated that she was not going to drop thegrievance. She asked Bledsoe what she should do. Bledsoe,who had no knowledge of the previous day's conversationbetween Cascio and Nicely, told her she would have to talktoMr. Cascio and that in the meantime he would have toget somebody to substitute for her.Nicely then called Hess and narrated her conversationwith Bledsoe. Hess told Nicely she had to go back to work,to call Bledsoe back and so advise him. Nicely did so, butBledsoe told her he had already gotten a replacement forher for that day. Nicely asked Bledsoe if she could be puton sick call and Bledsoe advised her to talk to Casciobefore she returned to work.11Nicely immediately reported this conversation to Hessalso and acceded to his suggestion that Hess and Nicely goto the store together. This was done. They arnved at thestore before Cascio.When Cascio appeared, Hess andNicely engaged in a long discussion with Cascio concern-ing the grievance and the question of Nicely's discharge.Essentially,Nicely and Cascio repeated what had tran-spired in their conversation the previous day, but with thediffering versions already set forth. Cascio, who deniedthat he had discharged Nicely the previous day, agreedduring the discussion to let Nicely return to workimmediately, provided he did not have to pay call-in pay toher replacement. Hess said call-in pay was required by thecollective-bargaining agreement and Cascio dropped theoffer.Hess and Nicely left after the close of the discussionwith all parties agreeing that Nicely would return to workthe following day. Nicely did so and at the time of thehearing was still in the Employer's employ. The record issilent on the question of whether a request for backpay wasmade for Nicely for the day she lost.12 No grievance wasfiled in that regard.The conversation between Cascio and Nicely on themorning of June 30, as to which we have two sharplydifferent versions, is the basis for the allegations in thecomplaint that Cascio threatened discharge on June 30 anddid discharge Nicely because of her protected grievanceactivity and that Cascio promised to refrain from discharg-ing Nicely, if she would drop that activity.The disposition of these allegations turns largely oncredibility. If, as Nicely testified, Cascio told her that adecision had been made at a meeting to let her go and thatshe was a troublemaker and if, as Nicely also testified,Cascio said she could go back to work immediately, if shecalled Hess and got him to drop the grievance, then clearlythe allegation of discriminatory discharge is substantiatedas isthe promise to restore Nicely's employment, if sheterminated her grievance activity. However, Cascio flatlydenied making these statements and flatly denied threaten-ing to discharge or discharging Nicely or offering to cancelthedischarge,ifNicely called off the grievance.Based on the demeanor of the witnesses and also on thesurrounding circumstances, I find that Cascio presentedthe more accurate version of his June 30 conversation withNicely. I believe both tended to overstate the conversationas they recalled it. Cascio, concededly "very mad" at whathe deemed to be Nicely's misrepresentations, probablyspoke even more strongly than he testified he did. On theother hand, I consider it unlikely that he threatened todischarge or discharged Nicely on June 30 when he couldhave done so several days earlier when he learned ofNicely's supposed duplicity in using the names of hercoworkers on the union grievance. Moreover, if he haddecided to discharge Nicely on the morning of June 30, hecould have done so forthwith instead of letting her returntoherwork post for the remainder of the day.Such a delay might have been explicable, if the purposeof the delay were to see if Nicely would get rid of thegrievance. But there is no indication that Cascio made anyeffort to find out whether Nicely had succeeded in thatendeavor or not, a circumstance which casts doubt on thisassumption. Furthermore, there is no indication in therecord that Cascio had informed Bledsoe, his assistantmanager, of the discharge of Nicely, a step he wouldundoubtedly have taken to enable Bledsoe to obtain areplacement for Nicely. It is obvious that Bledsoe knewnothing of the situation until Nicely called him thefollowing morning and, even under these circumstances,Bledsoe assumed that Nicely would return to work thefollowing day, July 2. Cascio, too, assumed that Nicelywould go back to work July 2 and was prepared to letNicely work July 1, if he could escape the contractualrequirement of paying Nicely's replacement 4 hours call-inpay. Finally, it appears that Nicely did report to work onJuly 2 and has worked regularly thereafter. This totality ofconduct is hardly consistent either with a threat todischarge Nicely or, even more significantly, with an actualdischarge of Nicely. I believe that Nicely misinterpreted ormisunderstood the purport of Cascio's remarks which,because of his admittedly strongfeelingsin the matter andNicely's own sensitivity to the fact that she had been'9Joseph J Dolci, comptroller for the Employer, occupiedan officeadjoining that of Cascio and testified that he heard snatches of theconversationOn his own admission, however, he did not hear much ormost of the conversation and his testimony does not contribute in anysignificant way to resolve the discrepancies between the Cascio and Nicelyversions10This statement is, of course, hearsay as to what Cascio actually said toNicely It is set forth here as background only11Nicely testified that she was not sick, but did not otherwise explainwhy she asked to be put on sick call11While the conversation of July I between Hess, Nicely, and Cascfowas quite long and occasionally quite heated,counsel for the GeneralCounsel disavowed at the hearing any claim of an 8(a)(1) violation flowingfrom the conversationthatdayThecomplaint likewisemakes noallegations regarding the conversation on July I CASCIO'S FOOD MART23abandoned by her coworkers, would be a quite under-standable reaction.There remains for consideration only Cascio's assertedstatement, which he denies, that he would keep Nicely onthe job, if she called Hess and got him to drop thegrievance.However, it is clear that Nicely was herself indoubt as to whether to press the grievance once she wastold that her coworkers disavowed any involvement in thegrievance. Indeed, she communicated her indecision in thisregard to Hess even after Hess urged her not to drop thegrievance.Under these circumstances I find it morecredible to believe that Nicely did say to Cascio, as thelatter testified, that "if [the other girls are] not going to doanything, then I won't do anything," and that Casciointerpolated at this point that Nicely should call Hess.While the wisdom of this suggestion might be somewhatdoubtful, it is not alleged as an unfair labor practice. I findthat Cascio did not condition Nicely's continued employ-ment on her dropping the grievance.D.Concluding FindingsIn sum, I find that the Employer, by and through itsowner and manager, Ben V. Cascio, coercively interrogatedemployee Dixie Nicely concerning her filing of a uniongrievance and her reasons therefor in violation of Section8(a)(1) of the Act. I find further that in all other respectsthe allegations of the complaint alleging violations ofSection 8(a)(1) and. (3), of the Act are not established.CONCLUSIONS OF LAW1.By coercivelyinterrogatingAlice Dixie Nicely onJune 24, 1971, concerningher unionand other protectedconcerted activities, the Employerengaged in an unfairlabor practice within themeaning of Sections 8(a)(1) and2(6) and (7) of the Act.2.The Employer did not violate the Act in the otherrespects alleged in the complaint.REMEDYIn order to effectuate the policies of the Act, I find itnecessary to order the Company to cease and desist fromthe unfair labor practice found and from like or relatedunfair labor practices and to take certain affirmativeaction[Recommended Order omitted from publication.]